Case 20-14411-mdc   Doc 23   Filed 12/07/20 Entered 12/07/20 10:41:03   Desc Main
                             Document     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                 IN PROCEEDINGS:
                                     20-14411


                                    DEBTOR(S):
                              THOMAS F MCMONAGLE


                              WITHDRAWAL OF CLAIM
           PLEASE WITHDRAW CLAIM NUMBER 3 IN THE AMOUNT OF $423.64


                              CREDITOR'S SIGNATURE:
                                 /s/ David Lamb



                             CREDITOR CONTACT INFO:
                                 LVNV Funding, LLC
                             Resurgent Capital Services
                                   PO Box 10587
                                Greenville, SC 29603
                                  (877) 264-5884


                                       DATE:
                                    12/7/2020
